
	
		II
		110th CONGRESS
		2d Session
		S. 3724
		IN THE SENATE OF THE UNITED STATES
		
			December 8
			 (legislative day, November 20), 2008
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary to take land into trust for the
		  Te-moak Tribe of Western Shoshone Indians of Nevada. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Elko Indian Colony Expansion Act
			 of 2008.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Te-moak Tribal Land
			 Expansion, dated September 30, 2008, and on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the Bureau of Land Management.
			(3)TribeThe
			 term Tribe means the Te-moak Tribe of Western Shoshone Indians
			 of Nevada, which is a federally recognized Indian tribe.
			3.Land to be held
			 in trust for the Te-moak tribe of western shoshone indians of nevada
			(a)In
			 generalSubject to valid existing rights, all right, title, and
			 interest of the United States in and to the land described in subsection
			 (b)—
				(1)shall be held in
			 trust by the United States for the benefit and use of the Tribe; and
				(2)shall be part of
			 the reservation of the Tribe.
				(b)Description of
			 landThe land referred to in subsection (a) consists of
			 approximately 373 acres of land administered by the Bureau of Land Management
			 and identified on the map as Lands to be Held in Trust.
			(c)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete a survey of the boundary lines to establish the boundaries of
			 the land taken into trust under subsection (a).
			(d)Conditions
				(1)GamingLand
			 taken into trust under subsection (a) shall not be eligible, or considered to
			 have been taken into trust, for class II gaming or class III gaming (as those
			 terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C.
			 2703)).
				(2)Use of trust
			 landWith respect to the use of the land taken into trust under
			 subsection (a), the Tribe shall limit the use of the land to—
					(A)traditional and
			 customary uses;
					(B)stewardship
			 conservation for the benefit of the Tribe; and
					(C)(i)residential or
			 recreational development; or
						(ii)commercial use.
						(3)Thinning;
			 landscape restorationWith respect to the land taken into trust
			 under subsection (a), the Secretary, in consultation and coordination with the
			 Tribe, may carry out any fuels reduction and other landscape restoration
			 activities on the land that is beneficial to the Tribe and the Bureau of Land
			 Management.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
